             Case 3:20-cr-00389-DCG Document 4 Filed 02/06/20 Page 1 of 2

                                                                      JUDGE DVD GUDERRAM

                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION          FEB -6 PM                      2. Q14


   UNITED STATES OF AMERICA,

             Plaintiff,

                                                            CRIMINAL NO. EP-20-CR-

   PATRICK WOOD CRUSIUS,

             Defendant.

                     GOVERNMENT'S MOTION TO DETAIN DEFENDANT
                     WITHOUT BOND AND MOTION FOR CONTINUANCE

        The United States Attorney for the Western District of Texas, and pursuant to 18 U.S.C.
                                                                                                  §

3142(e) and (f), files this Motion to Detain Defendant Without Bond and Motion for Continuance,

and for cause, would respectfully show the following:

        1.        The Defendant has been charged by Indictment with a violation of Title 18, United

States Code, Section 249(a)(2), Hate Crime Resulting in Death; Title 18, United States Code,

Sections 924(c), (j)(1), Use of a Firearm to Commit Murder During and in Relation to a Crime

Violence; Title 18, United States Code, Section 249(a)(2), Hate Crime Involving Attempt to Kill;

and Title 18, United States Code, Section 924(c), Use of a Firearm During and in Relation to a

Crime of Violence.

        2.        There are no conditions or combination of conditions which will reasonably assure

the safety of the community should the Defendant be released on bond.

        3.        There are no conditions or combination of conditions which will reasonably assure

the appearance of the Defendant at future court settings.

       The Government would further move the Court for a three day continuance of the detention

hearing from the date of the initial appearance.
         Case 3:20-cr-00389-DCG Document 4 Filed 02/06/20 Page 2 of 2




       WHEREFORE, premises considered, the Government respectfully prays the Court to hold

the above-named Defendant without bail pending the final outcome of this case.

                                           Respectfully submitted,



                                           JOiYP. BASH
                                           UNtED STATES ATTORNEY
                                           WESTERN DISTRICT OF TEXAS




                                              2
